1    SEAN D. COONEY, ESQ.
     NV Bar # 12945
2    BENJAMIN J. CARMAN, ESQ.
     NV Bar # 12565
3
     CARMAN COONEY FORBUSH PLLC
4    4045 Spencer Street Suite A47
     Las Vegas, NV 89119
5    Telephone: (702) 421-0111
     Facsimile: (702) 516-1033
6    service@ccfattorneys.com
     Attorneys for Defendant
7
     Kevin Bernez
8

9

10                     UNITED STATES DISTRICT COURT
                            DISTRICT OF NEVADA
11

12   RYAN VINCENT FITZPATRICK,                             2:19-cv-02174-JAD-EJY
     individually;
13
          Plaintiff,                                  STIPULATION TO EXTEND
14
                                                      DISCOVERY PLAN AND
15   v.                                               SCHEDULING ORDER
                                                      DEADLINES BY 90 DAYS
16   KEVIN BERNEZ, individually; DOES I-X;            1ST REQUEST
     and ROE CORPORATIONS I-X, inclusive,
17
          Defendant
18

19

20
            Pursuant to Local Rule IA 6-1 and II 26-4, Defendant Kevin Bernez and
21
     Plaintiff Ryan Vincent Fitzpatrick, by and through their respective counsel of
22
     record, stipulate to a 90 day extension of the following designated deadlines. This
23
1    is the first such request for an extension of discovery, and it is entered in good faith

2    without any intent to delay.

3          I.     Introduction

4          Since the entry of the initial scheduling order, the COVID-19 pandemic set

5    in, requiring certain discovery activities be postponed. Namely, the inspection of

6    plaintiff’s vehicle was set to occur on March 26, 2020, but could not be conducted

7    due to concerns over a potential violation of Governor Sisolak’s business closure

8    order and concerns by some of the participants that the travel could expose them to

9    the virus. Defendant also planned to set the plaintiff’s deposition, but declined to

10   do so under the present circumstances. Currently, the business closure order will

11   last at least 6 weeks and the current end-date of April 30, 2020, is far from certain.

12   Therefore, the parties request a 90 day continuance to all pending deadlines.

13         II.    Discovery Status

14                a. Discovery that has been Completed:

15                         1. Defendant propounded interrogatories and requests for

16                            production on Plaintiff, who responded on March 31, 2020.

17                b. Discovery that Remains

18                         1. Inspection of plaintiff’s vehicle;

19                         2. Deposition of both parties;

20                         3. Percipient witness depositions;

21                         4. Additional written discovery; and

22                         5. Expert disclosures

23
1          III.   Reason for the Requested Extension

2          The COVID-19 pandemic prohibited the inspection of plaintiff’s vehicle from

3    going forward. This inspection was necessary to help determine the speed and

4    angles of impact, which are an important factors in the resolution of this case.

5    Without this information, the parties are unable to make meaningful expert

6    witness disclosures. The pandemic also required depositions to be delayed until

7    such time as they can be taken without undue risk to the participants.

8          IV.    Proposed Schedule

9                 a. Close of Discovery: The current deadline of June 16, 2020 shall be

10                   extended to September 16, 2020.

11                b. Amending the pleadings and/or adding parties: The current

12                   deadline of March 17, 2020, has passed and shall not be continued.

13                c. Interim Status Report: The current deadline of April 17, 2020

14                   shall be extended to July 17, 2020.

15                d. Initial Expert Disclosures: The current deadline of April 17, 2020

16                   shall be extended to July 17, 2010, which is sixty days before the

17                   proposed discovery closure.

18                e. Rebuttal Expert Disclosures: The current deadline of May 15m

19                   2020, shall be extended to August 17, 2020, which is thirty days

20                   before the proposed discovery closure.

21

22

23
1                 f. Dispositive Motions: the current deadline of July 17, 2020 shall be

2                    extended to October 16, 2020, which is thirty days after the

3                    proposed discovery closure.

4                 g. Pre-Trial Order: the joint pre-trial order is currently set to be filed

5                    by August 17, 2020, and shall be extended to October 16, 2020.

6                    This date will be continued in the event any dispositive motions are

7                    filed and not yet decided by the Court as of October 16, 2020.

8          All parties agree that the requested 90 day extension of all designated

9    deadlines is necessary to provide all parties times to complete discovery in this

10   matter.

11   DATED April 6, 2020                             DATED April 6, 2020

12   CARMAN COONEY FORBUSH                           ATKINSON WATKINS &
     PLLC                                            HOFFMANN, LLP
13   /s/ Sean D. Cooney                              /s/ John F. Bemis

14   SEAN D. COONEY, ESQ.                            JOHN F. BEMIS, ESQ.
     BENJAMIN J. CARMAN, ESQ.                        MATTHEW W. HOFFMANN, ESQ.,
15   Attorneys for Defendant                         Attorneys for Plaintiff
     Kevin Bernez                                    Ryan Vincent Fitzpatrick
16

17                                         ORDER

18         IT IS SO ORDERED.

19
           Dated: April 7, 2020
20

21
                                      ________________________________________
                                      UNITED STATES MAGISTRATE JUDGE
22

23
